Exhibit 10.2

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of August 7, 2013 (the
“Effective Date”), is made by and between Athlon Holdings LP, a Delaware limited
partnership (together with any successor thereto, the “Company”), and William B.
D. Butler (the “Employee”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.                                    It is the desire of the Company to assure
itself of the services of the Employee to the Company beginning upon the
Effective Date by entering into this Agreement.

 

B.                                    Employee and the Company mutually desire
that Employee provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.                                      Employment.

 

(a)                                 General.  The Company shall employ Employee
and Employee shall enter the employ of the Company, for the period and with the
duties set forth in this Section 1, and upon the other terms and conditions
herein provided.

 

(b)                                 Employment Term.  The term of employment
under this Agreement (the “Term”) shall be for the period beginning on the
Effective Date, and ending on the second anniversary thereof, subject to earlier
termination as provided in Section 3.  The Term shall automatically renew for
additional one (1) year periods unless no later than ninety (90) days prior to
the end of the otherwise applicable Term either party gives written notice of
non-renewal (“Notice of Non-Renewal”) to the other, in which case Employee’s
employment will terminate at the end of the then-applicable Term or any other
date set by the Company in accordance with Section 3 and subject to earlier
termination as provided in Section 3.

 

(c)                                  Duties.  Employee shall devote all of
Employee’s working time and efforts to the business and affairs of the Company
(which shall include service to its affiliates, if applicable), provided that
Employee shall be permitted to (i) manage Employee’s personal, financial and
legal affairs, (ii) participate in trade associations, and (iii) serve on the
board of directors of not-for-profit or tax-exempt charitable organizations, in
each case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Employee’s performance of Employee’s
duties and responsibilities hereunder.  Employee shall perform the duties and
responsibilities normally associated with the position of Vice President and
Chief Financial Officer and as may from time to time be assigned to him by the
Chief Executive Officer of the Company or his designee.  Employee agrees to
observe and comply with the rules and policies of the Company as adopted by the
Company from time to time.  Employee represents and covenants to the Company
that he is not subject or a party to any employment

 

--------------------------------------------------------------------------------


 

agreement, non-competition covenant, nondisclosure agreement, or any similar
agreement, covenant, understanding, or restriction that would prohibit Employee
from executing this Agreement and fully performing his duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities that may now or in the future be
assigned to Employee hereunder.

 

2.                                      Compensation and Related Matters.

 

(a)                                 Annual Base Salary.  During the Term,
Employee shall receive a base salary at a rate of $290,000 per annum (the
“Annual Base Salary”), which shall be paid in accordance with the customary
payroll practices of the Company.  Such Annual Base Salary shall be reviewed
(and may be adjusted) from time to time by the Board of Supervisors (the
“Board”) or an authorized committee of the Board, provided that such Annual Base
Salary shall not be reduced for two years after the Effective Date.

 

(b)                                 Bonus and Equity Compensation.  During the
Term, the Employee will be eligible to participate in an incentive program and
an equity incentive plan established by the Board.  The bonus awards payable
under the incentive program shall be based on the achievement of performance
goals to be determined by the Board or its designee.

 

(c)                                  Benefits.  During the Term, Employee may
participate in such employee benefit plans and programs as the Company may from
time to time offer to provide to its employees, pursuant to the terms and
eligibility requirements of those plans, provided, however, Employee shall not
be eligible to participate in a Company plan that provides medical, dental or
life insurance benefits to the extent such Company plan is substantially
comparable to one of the plans sponsored by Employee’s previous employer that
Employee participates in as of the Effective Date, unless and until Employee
ceases to participate in such substantially comparable plan of his previous
employer.

 

(d)                                 Vacation.  During the Term, Employee shall
be entitled to paid vacation in accordance with the Company’s vacation policy,
as it may be amended from time to time.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Employee.

 

(e)                                  Expenses.  During the Term, the Company
shall reimburse Employee for all reasonable travel and other business expenses
incurred by Employee in the performance of Employee’s duties to the Company in
accordance with the Company’s expense reimbursement policy.

 

(f)                                   Key Person Insurance.  At any time during
the Term, the Company shall have the right to insure the life of Employee for
the Company’s sole benefit.   The Company shall have the right to determine the
amount of insurance and the type of policy.  Employee shall reasonably cooperate
with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier.

 

2

--------------------------------------------------------------------------------


 

3.                                      Termination.

 

Employee’s employment hereunder may be terminated by the Company or Employee, as
applicable, without any breach of this Agreement under the following
circumstances:

 

(a)                                 Circumstances.

 

(i)                                     Death.  Employee’s employment hereunder
shall terminate upon Employee’s death.

 

(ii)                                  Disability.  If Employee has incurred a
Disability, as defined below, the Company may terminate Employee’s employment.

 

(iii)                               Termination for Cause.  The Company may
terminate Employee’s employment for Cause, as defined below.

 

(iv)                              Termination without Cause.  The Company may
terminate Employee’s employment without Cause.

 

(v)                                 Resignation from the Company for Good
Reason.  Employee may resign Employee’s employment with the Company for Good
Reason, as defined below.

 

(vi)                              Resignation from the Company Without Good
Reason.  Employee may resign Employee’s employment with the Company for any
reason other than Good Reason or for no reason.

 

(vii)                           Non-extension of Term by the Company.  The
Company may give notice of non-extension to Employee pursuant to Section 1.

 

(viii)                        Non-extension of Term by Employee.  Employee may
give notice of non-extension to the Company pursuant to Section 1.

 

(b)                                 Notice of Termination.  Any termination of
Employee’s employment by the Company or by Employee under this Section 3 (other
than termination pursuant to paragraph (a)(i)) shall be communicated by a
written notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Employee, shall be at least thirty
(30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Employee delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination.  A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Employee receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the

 

3

--------------------------------------------------------------------------------


 

Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.

 

(c)                                  Company Obligations upon Termination.  Upon
termination of Employee’s employment pursuant to any of the circumstances listed
in Section 3, Employee (or Employee’s estate) shall be entitled to receive the
sum of:  (i) the portion of Employee’s Annual Base Salary earned through the
Date of Termination, but not yet paid to Employee, plus any accrued vacation
earned through the Date of Termination, but not used by Employee; (ii) any
expenses owed to Employee pursuant to Section 2(e); and (iii) any amount accrued
and arising from Employee’s participation in, or benefits accrued under any
employee benefit plans, programs or arrangements, which amounts shall be payable
in accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Company Arrangements”).  Except as
otherwise expressly required by law (e.g., COBRA) or as specifically provided
herein, all of Employee’s rights to salary, severance, benefits, bonuses and
other amounts hereunder (if any) shall cease upon the termination of Employee’s
employment hereunder.  In the event that Employee’s employment is terminated by
the Company for any reason, Employee’s sole and exclusive remedy shall be to
receive the severance payments and benefits described in this Section 3(c) or
Section 4, as applicable.

 

(d)                                 Deemed Resignation.  Upon termination of
Employee’s employment for any reason, Employee shall be deemed to have resigned
from all offices and directorships, if any, then held with the Company or any of
its affiliates.

 

4.                                      Severance Payments.

 

(a)                                 Termination for Cause, or Termination Upon
Death, Disability, Resignation from the Company Without Good Reason,
Non-extension of Term by Employee or Company.  If Employee’s employment shall
terminate as a result of Employee’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, pursuant to Section 3(a)(vi) for Employee’s resignation from the Company
without Good Reason, or for no reason, pursuant to Section 3(a)(vii) or
(viii) due to non-extension of the Term by Employee or the Company, Employee
shall not be entitled to any severance payments or benefits, except as provided
in Section 3(c).

 

(b)                                 Termination without Cause or Resignation
with Good Reason.

 

(i)                                     If Employee’s employment shall terminate
without Cause pursuant to Section 3(a)(iv) or pursuant to Section 3(a)(v) due to
Employee’s resignation for Good Reason, then, subject to Employee signing on or
before the 45th day following Employee’s Separation from Service (as defined
below), and not revoking, a release of claims in the form attached as Exhibit A
to this Agreement (the “Release”), and Employee’s continued compliance with
Sections 5 and 6, Employee shall receive, in addition to payments and benefits
set forth in Section 3(c), the following:

 

(A)                               an amount in cash equal to one (1) times the
Annual Base Salary of Employee as of the Date of Termination (without regard to
any reduction that triggers a termination for Good Reason), payable in the

 

4

--------------------------------------------------------------------------------


 

form of salary continuation in regular installments over the twelve (12) month
period following the date of Employee’s Separation from Service (the “Severance
Period”) in accordance with the Company’s normal payroll practices; and

 

(B)                               if Employee elects to receive continued
healthcare coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall directly pay, or reimburse
Employee for, the COBRA premiums for Employee and Employee’s covered dependents
during the period commencing on Employee’s Separation from Service and ending
upon the earliest of (X) the last day of the Severance Period, (Y) the date that
Employee and/or Employee’s covered dependents become no longer eligible for
COBRA or (Z) the date Employee becomes eligible to receive substantially
comparable healthcare coverage from a subsequent employer.

 

In the event Employee fails to sign the Release within 45 days, or revokes the
Release, then Employee will not be entitled to receive the additional
consideration in subparts (i) and (ii).

 

(c)                                  Change in Control.  Notwithstanding
anything to the contrary in Section 4(b), in the event Employee’s employment
terminates without Cause pursuant to Section 3(a)(iv), or pursuant to
Section 3(a)(vii) due to non-extension of the Term by the Company, in either
case within one year following the date of a Change in Control: (i) with respect
to Section 4(b)(i), in lieu of the amount specified therein, Employee shall be
entitled to receive an amount in cash equal to two and one-half (2.5) times the
Annual Base Salary, plus two and one-half (2.5) times the greater of the average
of the Employee’s previous two years’ annual bonus payments or the Target Bonus,
which cash payment shall be paid in a single lump sum within 30 days after the
Employee’s Separation from Service if the Change in Control also constitutes a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5); and (ii) with respect to Section 4(b)(ii), Company shall
continue to pay or reimburse Employee’s healthcare coverage for up to eighteen
(18) months, subject to Section 4(b)(i)(B)(Y)-(Z).

 

(d)                                 Survival.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 5 through 9 and
Section 11 will survive the termination of Employee’s employment and the
expiration or termination of the Term.

 

5.                                      Competition.  Employee acknowledges that
the Company has provided and the Company agrees to continue to provide Employee
with access to its confidential, proprietary, and/or trade secret information,
including confidential information of third parties such as customers,
suppliers, and business affiliates; specialized training and knowledge regarding
the Company’s methodologies and business strategies; and/or support in the
development of goodwill such as introductions and customer relationship
information. The foregoing is not contingent on continued employment, but upon
Employee’s use of the access, specialized training, and/or goodwill support
provided by Company for the exclusive benefit of the Company and upon Employee’s
full compliance with the restrictions on Employee’s conduct provided for in this
Agreement.  Ancillary to the rights provided to Employee as set forth in this
Agreement, the Company’s provision of confidential, proprietary, and/or trade
secret

 

5

--------------------------------------------------------------------------------


 

information, specialized training, and/or goodwill support to Employee, and
Employee’s agreements regarding the use of same, in order to protect the value
of any equity-based compensation, training, goodwill support and/or the
confidential information described above, the Company and Employee agree to the
following provisions against unfair competition, which Employee acknowledges
represent a fair balance of the Company’s rights to protect its business and
Employee’s right to pursue employment:

 

(a)                                 Employee shall not, at any time during the
Restriction Period, directly or indirectly engage in, have any equity interest
in, interview for a potential employment or consulting relationship with or
manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any portion of the Business (as defined below) of the Company in
the United States; provided, however, in the event the Company terminates
Employee’s employment without Cause or the Employee resigns for Good Reason, the
post-termination restrictions set forth in this Section 5(a) shall be limited to
the following: (a) Employee shall not, at any time during the Restriction Period
following the Date of Termination, directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes in any material respect with any material portion
of the Business (as defined below) of the Company within fifty (50) miles of
(i) any oil or natural gas assets of the Company or (ii) any potential oil or
natural gas assets where the Company has taken material steps to lease or
purchase real property with respect to such potential assets within the six
(6) month period immediately prior to the Date of Termination; provided, that
the Company provides Employee with a written list of any such potential leases
or real property within five (5) days following the Date of Termination. 
Nothing herein shall prohibit Employee from being a passive owner of not more
than 2% of the outstanding equity interest in any entity that is publicly
traded, so long as Employee has no active participation in the business of such
entity.

 

(b)                                 Employee shall not, at any time during the
Restriction Period, directly or indirectly, recruit or otherwise solicit or
induce any employee, customer, subscriber or supplier of the Company (i) to
terminate its employment or arrangement with the Company, or (ii) to otherwise
change its relationship with the Company. Employee shall not, at any time during
the Restriction Period, directly or indirectly, either for Employee or for any
other person or entity, (x) solicit any employee of the Company to terminate his
or her employment with the Company, (y) employ any such individual during his or
her employment with the Company and for a period of six months after such
individual terminates his or her employment with the Company or (z) solicit or
service any person who was a customer, supplier, licensee, licensor or other
business relation of the Company in order to induce or attempt to induce such
person to cease doing business with, or reduce the amount of business conducted
with, the Company, or in any way interfere with the relationship between any
such customer, supplier, licensee, licensor or other business relation of the
Company.

 

(c)                                  In the event the terms of this Section 5
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other

 

6

--------------------------------------------------------------------------------


 

respect, it will be interpreted to, and may be modified by a court of competent
jurisdiction to, extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)                                 As used in this Section 5, (i) the term
“Company” shall include the Company and its direct and indirect parents and
subsidiaries, (ii) the term “Business” shall mean the business of the Company
and shall include the acquisition, exploration, exploitation and development of,
oil and natural gas assets, and the acquisition of leases and other real
property in connection therewith, as such business may be expanded or altered by
the Company during the Term; and (iii) the term “Restriction Period” shall mean
the period beginning on the Effective Date and ending on the date twelve (12)
months following the Date of Termination, except that if Employee’s termination
of employment occurs within one year following a Change in Control, Restriction
Period shall mean the period beginning on the Effective Date and ending on the
date six (6) months following the Date of Termination.

 

(e)                                  Employee agrees, during the Term and
following the Date of Termination, to refrain from disparaging the Company and
its affiliates, including any of its services, technologies or practices, or any
of its directors, officers, agents, representatives or stockholders, either
orally or in writing.  Nothing in this paragraph shall preclude Employee from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process.

 

(f)                                   Company agrees, during the Term and
following the Date of Termination, to refrain from disparaging the Employee,
including any of Employee’s services or practices, either orally or in writing. 
Nothing in this paragraph shall preclude Company from making truthful statements
that are reasonably necessary to comply with applicable law, regulation or legal
process.

 

(g)                                  Employee represents that Employee’s
employment by the Company does not and will not breach any agreement with any
former employer, including any non-compete agreement or any agreement to keep in
confidence or refrain from using information acquired by Employee prior to
Employee’s employment by the Company.  During Employee’s employment by the
Company, Employee agrees that Employee will not violate any non-solicitation
agreements Employee entered into with any former employer or improperly make use
of, or disclose, any information or trade secrets of any former employer or
other third party, nor will Employee bring onto the premises of the Company or
use any unpublished documents or any property belonging to any former employer
or other third party, in violation of any lawful agreements with that former
employer or third party.

 

(h)                                 Tolling.  In the event Employee engages in
conduct in violation of his covenants in Sections 5(a) or (b), the Restriction
Period shall be extended for a period of time equal to the time in which
Employee engaged in competitive activity prohibited by this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.                                      Nondisclosure of Proprietary
Information.

 

(a)                                 Except in connection with the faithful
performance of Employee’s duties hereunder or pursuant to Section 6(c) and (e),
Employee shall, in perpetuity, maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for
Employee’s benefit or the benefit of any person, firm, corporation or other
entity any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information.  The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date Employee
proposes to disclose or use such information, provided, that such publishing of
the Confidential Information shall not have resulted from Employee directly or
indirectly breaching Employee’s obligations under this Section 6(a) or any other
similar provision by which Employee is bound, or from any third-party breaching
a provision similar to that found under this Section 6(a).  For the purposes of
the previous sentence, Confidential Information will not be deemed to have been
published or otherwise disclosed merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

 

(b)                                 Upon termination of Employee’s employment
with the Company for any reason, Employee will promptly deliver to the Company
all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents or
property concerning the Company’s customers, business plans, marketing
strategies, products, property or processes.

 

(c)                                  Employee may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process.

 

(d)                                 As used in this Section 6 and Section 7, the
term “Company” shall include the Company and its direct and indirect parents and
subsidiaries.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Nothing in this Agreement shall prohibit
Employee from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 6(c) above),
(ii) disclosing information and documents to Employee’s attorney or tax adviser
for the purpose of securing legal or tax advice, (iii) disclosing Employee’s
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, Employee’s personal
correspondence, Employee’s personal contacts and documents related to Employee’s
own personal benefits, entitlements and obligations.

 

7.                                      Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Employee may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company.  Employee shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. Employee hereby appoints the Company as Employee’s attorney-in-fact to
execute on Employee’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

 

8.                                      Injunctive Relief.

 

It is recognized and acknowledged by Employee that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to Company and
its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Employee agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief without the need to post bond.

 

9.                                      Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, Employee and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.  None of Employee’s rights or obligations may be
assigned or transferred by Employee, other than Employee’s rights to payments
hereunder, which may be transferred only by will or operation of law. 
Notwithstanding the foregoing, Employee shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and

 

9

--------------------------------------------------------------------------------


 

change a beneficiary or beneficiaries to receive compensation hereunder
following Employee’s death by giving written notice thereof to the Company.

 

10.                               Certain Definitions.

 

(a)                                 Cause.  The Company shall have “Cause” to
terminate Employee’s employment hereunder upon:

 

(i)                                     the Board’s determination that Employee
failed to substantially perform Employee’s duties as an employee of the Company
(other than any such failure resulting from Employee’s Disability);

 

(ii)                                  the Board’s determination that Employee
failed in any material respect to carry out or comply with any lawful and
reasonable directive of the Board consistent with the terms of this Agreement;

 

(iii)                               Employee’s material breach of this
Agreement;

 

(iv)                              Employee’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude;

 

(v)                                 Employee’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s (or any of
its affiliate’s) premises or while performing Employee’s duties and
responsibilities under this Agreement; or

 

(vi)                              Employee’s commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company or any of its affiliates.

 

(b)                                 Change in Control.  “Change in Control”
shall be as defined in the Athlon Energy Inc. 2013 Incentive Award Plan, without
regard to any amendments to such plan that may be adopted after the date of
Athlon Energy Inc.’s initial public offering.

 

(c)                                  Date of Termination.  “Date of Termination”
shall mean (i) if Employee’s employment is terminated by Employee’s death, the
date of Employee’s death; (ii) if Employee’s employment is terminated pursuant
to Section 3(a)(ii) — (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier; (iii) if Employee’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(d)                                 Disability.  “Disability” shall mean, at any
time the Company or any of its affiliates sponsors a long-term disability plan
for the Company’s employees,  “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Employee qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Employee has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan.  At any time
the

 

10

--------------------------------------------------------------------------------


 

Company does not sponsor a long-term disability plan for its employees,
Disability shall mean Employee’s inability to perform, with or without
reasonable accommodation, the essential functions of Employee’s position with
the Company for a total of three months during any six-month period as a result
of incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative, with such agreement as to acceptability not to be
unreasonably withheld or delayed.  Any refusal by Employee to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Employee’s Disability.

 

(e)                                  Good Reason.  “Good Reason” shall mean the
occurrence of any of the following events without Employee’s express written
consent:

 

(i)                                     Any reduction in Employee’s Annual Base
Salary, provided that Employee specifically terminates his employment for Good
Reason hereunder within 90 days from the date that he has actual notice of any
such reduction;

 

(ii)                                  Any material breach by the Company of this
Agreement, provided that Employee specifically terminates his employment for
Good Reason hereunder within 90 days from the date that he has actual notice of
such material breach;

 

(iii)                               Employee’s duties or responsibilities for
the Company or its successor are materially reduced or there is any material
change in Employee’s title or any material change in the types of positions
reporting to Employee or the type of position to whom Employee reports, provided
that Employee specifically terminates his employment for Good Reason hereunder
within 90 days following his receipt of actual notice of such reduction or
change; or

 

(iv)                              Any transfer of Employee’s primary place of
employment of more than 50 miles from 420 Throckmorton Street, Fort Worth,
Texas, provided that such transfer increases Employee’s commute by more than 50
miles, and provided, further, that Employee specifically terminates his
employment for Good Reason hereunder within 90 days following such transfer.

 

In any case, if Employee desires to terminate his employment for Good Reason in
accordance herewith, he shall first give written notice of the facts and
circumstances providing the basis for Good Reason to the Board, and allow the
Company 30 days from the date of such notice to remedy, cure or rectify the
situation giving rise to Good Reason.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of
Texas without reference to the principles of conflicts of law of the State of
Texas or any other jurisdiction, and where applicable, the laws of the United
States.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

(c)                                  Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile or certified or registered mail,
postage prepaid, as follows:

 

(i)                                     If to the Company:

 

420 Throckmorton Street, Suite 1200

Fort Worth, TX 76102

Attn:  Chief Executive Officer

 

(ii)                                If to Employee, at the last address that the
Company has in its personnel records for Employee.

 

or at any other address as any Party shall have specified by notice in writing
to the other Party.

 

(d)                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement. 
Signatures delivered by facsimile shall be deemed effective for all purposes.

 

(e)                                  Entire Agreement.  The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the employment of Employee by the Company and
supersede all prior understandings and agreements, whether written or oral,
including any employment agreement previously entered into between Employee and
Athlon Energy LP (“Prior Agreement”).  The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 

(f)                                   Amendments; Waivers.  This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Employee and a duly authorized officer of Company.  By an instrument
in writing similarly executed, Employee or a duly authorized officer of the
Company, as applicable, may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

(g)                                  No Inconsistent Actions.  The Parties
hereto shall not voluntarily undertake or fail to undertake any action or course
of action inconsistent with the provisions or essential intent of this
Agreement.  Furthermore, it is the intent of the Parties hereto to act in a fair
and reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Construction.  This Agreement shall be
deemed drafted equally by both the Parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any Party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary, (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

(i)                                     Arbitration.  Any controversy, claim or
dispute arising out of or relating to this Agreement, shall be settled solely
and exclusively by a binding arbitration process for employment claims
administered by JAMS/Endispute in Fort Worth, Texas.  Such arbitration shall be
conducted in accordance with the then-existing JAMS/Endispute Rules of Practice
and Procedure, with the following exceptions if in conflict: (a) one arbitrator
who is a retired judge shall be chosen by JAMS/Endispute; (b) each Party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party.  Each Party shall bear its own
attorneys fees and expenses.  The Parties agree to abide by all decisions and
awards rendered in such proceedings.  Such decisions and awards rendered by the
arbitrator shall be final and conclusive.  All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement.  This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties.  If JAMS/Endispute no
longer exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA’) shall administer the arbitration in accordance
with its then-existing rules for employment claims.  In such event, all
references herein to JAMS/Endispute shall mean AAA.  Notwithstanding the
foregoing, Employee and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

 

(j)                                    Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be

 

13

--------------------------------------------------------------------------------


 

added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

(k)                                 Withholding.  The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state,
local or foreign withholding or other taxes or charges which the Company is
required to withhold. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.

 

(l)                                     Section 409A.

 

(i)                                     General.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If Employee notifies the Company
that Employee has received advice of tax counsel of a national reputation with
expertise in Section 409A that any provision of this Agreement would cause
Employee to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor) or the Company independently makes such
determination, the Company and Employee shall take commercially reasonable
efforts to reform such provision to try to comply with or be exempt from
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company.  To the extent that any
provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Employee and the Company of the applicable provision without
violating the provisions of Section 409A.

 

(ii)                                  Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is designated under this Agreement as payable upon
Employee’s termination of employment shall be payable only upon Employee’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”) and, except as provided below, any such compensation
or benefits shall not be paid, or, in the case of installments, shall not
commence payment, until the thirtieth (30th) day following Employee’s Separation
from Service.  Any installment payments that would have been made to Employee
during the thirty (30) day period immediately following Employee’s Separation
from Service but for the preceding sentence shall be paid to Employee on the
thirtieth (30th) day following Employee’s Separation from Service and the
remaining payments shall be made as provided in this Agreement..

 

(iii)                               Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Employee is deemed by the Company
at the time of Employee’s Separation from Service to be a “specified employee”
for purposes of Section 409A, to the extent delayed commencement of any portion
of the benefits to which Employee is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section

 

14

--------------------------------------------------------------------------------


 

409A, such portion of Employee’s benefits shall not be provided to Employee
prior to the earlier of (i) the expiration of the six-month period measured from
the date of Employee’s Separation from Service with the Company or (ii) the date
of Employee’s death.  Upon the first business day following the expiration of
the applicable Section 409A period, all payments deferred pursuant to the
preceding sentence shall be paid in a lump sum to Employee (or Employee’s estate
or beneficiaries), and any remaining payments due to Employee under this
Agreement shall be paid as otherwise provided herein.

 

(iv)                              Expense Reimbursements.  To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Employee shall be paid to Employee no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Employee submits Employee’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Employee’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

 

(v)                                 Installments.  Employee’s right to receive
any installment payments under this Agreement, including without limitation any
continuation salary payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.

 

12.                               Indemnification.

 

During and after the Term, the Company shall maintain and provide Employee with
customary directors’ and officers’ insurance, and shall indemnify Employee and
his legal representatives to the fullest extent permitted by law and the By-Laws
of the Company as in effect on the date hereof, against all damages, costs,
expenses and other liabilities incurred or sustained by Employee or his legal
representatives in connection with any suit, action or proceeding to which
Employee or his legal representatives may be made a party by reason of Employee
being or having been a director or officer of the Company or any affiliate of
the Company, or having served in any other capacity or taken any other action
purportedly on behalf of or at the request of the Company or any affiliate of
the Company.  During and after the Term and without the need for further
approval by the Company’s Board of Directors, the Company will promptly advance
or pay any and all amounts for costs or expenses (including but not limited to
legal fees and expenses reasonably incurred by counsel of Employee’s choice
retained by Employee) for which Employee may claim the Company is obligated to
indemnify him.  Employee undertakes to repay such amounts if it is ultimately
determined that he is not entitled to be indemnified by the Company as provided
in this Section 12.

 

15

--------------------------------------------------------------------------------


 

13.                               Employee Acknowledgement.

 

Employee acknowledges that Employee has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Employee’s
own judgment.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ William B. D. Butler

 

 

William B. D. Butler

 

[Signature Page to Butler Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and between William B. D.
Butler (“Employee”) and Athlon Holdings LP (the “Company”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of August 7, 2013 (the “Employment Agreement”); and

 

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective                 ,
20    , the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company or its subsidiaries or
affiliates.

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on the Employee’s execution and non-revocation of
this Agreement, and in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:

 

1.                                      Severance Payments; Salary and
Benefits.  The Company agrees to provide Employee with the severance payments
and benefits described in Sections 4(b) and 4(c) of the Employment Agreement,
payable at the times set forth in, and subject to the terms and conditions of,
the Employment Agreement. In addition, to the extent not already paid, and
subject to the terms and conditions of the Employment Agreement, the Company
shall pay or provide to the Employee all other payments or benefits described in
Section 3(c) of the Employment Agreement, subject to and in accordance with the
terms thereof.

 

2.                                      Release of Claims.  Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company, any of its direct or indirect
subsidiaries and affiliates (including, without limitation,
                                                   and its respective affiliated
entities), and any of its current and former officers, directors, equity
holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”).  Employee, on his own behalf and on
behalf of any of Employee’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date (as defined in
Section 7 below), including, without limitation:

 

--------------------------------------------------------------------------------


 

(a)                                 any and all claims relating to or arising
from Employee’s employment  or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of any shares of stock or
other equity interests of the Company or any of its affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(d)                                 any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002;

 

(e)                                  any and all claims for violation of the
federal or any state constitution;

 

(f)                                   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

(g)                                  any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(h)                                 any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and

 

2

--------------------------------------------------------------------------------


 

conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Employee’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Employee’s right under
applicable law and the Company’s D&O policy to seek indemnity for acts
committed, or omissions, within the course and scope of the Employee’s
employment duties.

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA.  Employee understands and acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that he has been advised by this writing that:  (a) he should consult with an
attorney prior to executing this Agreement; (b) he has 21 days within which to
consider this Agreement; (c) he has 7 days following his execution of this
Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Employee signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Employee hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.

 

4.                                      Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification.  This Agreement
may only be amended in a writing signed by Employee and a duly authorized
officer of the Company.

 

6.                                      Governing Law; Dispute Resolution.  This
Agreement shall be subject to the provisions of Sections 11(a) and 11(i) of the
Employment Agreement.

 

7.                                      Effective Date.  If the Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then each Party has seven days after that Party signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by either Party before that date (the “Effective Date”).

 

8.                                      Voluntary Execution of Agreement. 
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees.  Employee acknowledges that:  (a) he has
read this Agreement; (b) he has not relied upon any representations or
statements made by the Company

 

3

--------------------------------------------------------------------------------


 

that are not specifically set forth in this Agreement; (c) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or has elected not to retain legal counsel;
(d) he understands the terms and consequences of this Agreement and of the
releases it contains; and (e) he is fully aware of the legal and binding effect
of this Agreement.

 

9.                                      The restrictive covenants contained in
Sections 5-8 of the Employment Agreement remain in effect and are not superseded
or modified by this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:

 

 

 

 

 

 

William B. D. Butler

 

 

 

 

 

 

 

ATHLON HOLDINGS LP

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------